DETAILED ACTION
Response to Amendment
The amendment filed October 11, 2021 is considered herein.
Claim 1 has been amended.
Claims 7-10 have been added.
Claims 1-10 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al (JP 2013-243112A, wherein the English EPO machine translation is cited herein), in view of KANAMURA et al (Kanamura, Kiyoshi, et al. “Three Dimensionally Ordered Composite Solid Materials for All Solid-State Rechargeable Lithium Batteries.” Journal of Power Sources, vol. 146, no. 1-2, 2005, pp. 86–89., doi:10.1016/j.jpowsour.2005.03.171.). 
Regarding claims 1, 2 and 4, KOBAYABASHI et al teaches an all solid battery (paragraph 11) comprising a first electrode and second electrode (components 12 and 14) comprising a positive electrode active material (LiCoO2 as detailed in paragraphs 14 and 15) sandwiching an oxide-based solid electrolyte (component 16, taught to be oxide-based in paragraph 24) there between (paragraph 22).  

While KOBAYASHI et al teaches the use of an electrolyte comprising Li-La-Ti-O in paragraph 24, KOBAYASHI et al is silent to the use of the oxide in the electrode layers.



At the time of filing, it would have been obvious to mix the electrode active material and electrolyte materials together to form the electrode of KOBAYASHI et al, as in KANAMURA et al, so as to provide increased electrode performance due to greater contact between the active material and electrolyte.  Mixing the electrolyte (Li-La-Ti-O) material with the active material as taught in KANAMURA et al renders a pair of electrodes with the claimed composition.

Regarding claim 3, paragraph 24 of KOBAYASHI et al teaches the use of Li-Al-Ti-P-O with a specific composition disclosed in the final sentence, which read on the NASICON materials enumerated in paragraph 11 of the instant application.  The same materials will reasonably have the same structure, fulfilling the claim as written.

Regarding claim 5, KOBAYASHI et al teaches the use of electrodes of the same elemental components in paragraph 15.
4Ti5O12 and LiMn2O4).  The use of these materials for different electrodes would render the same predictable result of insertion and extraction of metal lithium ions within the electrode and is well within the ambit of one of ordinary skill in the art.

Regarding claim 7, KANAMURA et al teaches the use of a porous electrolyte layer with 26% porosity, rendering a volume of 26% Li-La-Ti-O, as discussed in section 2.1.  Since the lower limit of the claimed range is close to that of the prior art, one of ordinary skill in the art would have reasonably expected the performance of the electrode in the prior art value would have been the same as, or similar to, the performance in the claimed range. (MPEP 2144.05 (I)).  Moreover, the use of a value within the range of 30-70 vol% lacks criticality, comparative to the claimed value of 20-80 vol%, which is rendered obvious by the combination.  In the instant application, absent a showing of criticality of unexpected results, it would have been obvious to one of ordinary skill in the art to utilize slightly more volume of electrolyte material within the electrode of modified KOBAYASHI et al.



Regarding claim 9, KANAMURA et al teaches the use of Li-La-Ti-O as a Li-ion ceramic conductive material.  KOBAYASHI et al further identifies Li-La-Zr-O and Li-La-Ta-O as being known ceramic conductive electrolyte materials, with Li-La-Zr-O as being excellent in sinterability with high ionic conductivity (page 4).  It would have been obvious to one of ordinary skill in the art to utilize the Li-La-Zr-O electrolyte material as the electrolyte material of the battery, as disclosed in KOBAYASHI et al, so as to provide the battery with a high ionic conductivity electrolyte.  The use of the electrolyte of Li-La-Zr-O would read on a layer of solid electrolyte not including Ti.

Regarding claim 10, KANAMURA et al teaches the use of Li-La-Ti-O as a Li-ion ceramic conductive material.  KOBAYASHI et al further identifies Li-La-Zr-O and Li-La-Ta-O as being known ceramic conductive electrolyte materials, with Li-La-Zr-O as being excellent in sinterability with high ionic conductivity (page 4).  It would have been obvious to one of ordinary skill in the art to utilize the Li-La-Zr-O electrolyte material as the electrolyte material of the battery, as disclosed in KOBAYASHI et al, so as to provide the battery with a high ionic conductivity electrolyte.  The use of the electrolyte of Li-La-Zr-O would read on a solid electrolyte not including Ti.

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive.
The applicant argues KANAMURA et al fails to address “adjusting the content of the LLTO in the electrode layers” for “increased electrode performance”.
The claim as written does not require adjustment but rather a prescribed range of acceptable volume percentages of electrolyte present in the electrode.  For this reason, KANAMURA et al does address the volume percent of electrolyte present in the electrode layer, rendering the claim obvious as discussed above.  The references need not address the same benefit, but KANAMURA et al does teach the use of improved electrode performance, as in the inventive concept identified by the applicant, in the Introduction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        12/23/2021

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721